                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JULIO ANGEL ROSA,                         :                     CIVIL ACTION
                    Plaintiff             :
               v.                         :
NANCY A. BERRYHILL,                       :
Acting Commissioner of the                :
Social Security Administration,           :
                     Defendant            :                     NO. 18-4880

                                      ORDER

       AND NOW, this 13th day of May, 2019 upon consideration of “Defendant’s Amended

Uncontested Motion to Remand” (Document No. 13), for the reasons provided in the preceding

Memorandum of today, it is hereby ORDERED that the Motion is GRANTED. It is further

ORDERED that the Commissioner’s final decision is REVERSED and, pursuant to sentence six

of 42 U.S.C. 405(g), the case is REMANDED so that the Commissioner may re-evaluate whether

Plaintiff meets the twelve-month durational requirement for disability.     Finally, it is also

ORDERED that Judgment is entered in favor of Plaintiff, Julio Angel Rosa.




                                              BY THE COURT:




                                              __ /s/ Carol Sandra Moore Wells _____
                                              CAROL SANDRA MOORE WELLS
                                              United States Magistrate Judge
